EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-168978 and No. 333-168984 on Form S-3/ASR and Registration Statement Nos. 333-92651 and No. 333-146822 on Form S-8 of our reports dated February 24, 2012, relating to the consolidated financial statements and financial statement schedule of NV Energy, Inc., and the effectiveness of NV Energy, Inc.’s and subsidiaries’ internal control over financial reporting, appearing in this Annual Report on Form 10-K of NV Energy, Inc. for the year ended December 31, 2011. /s/ Deloitte & Touche LLP Las Vegas, Nevada February 24, 2012
